Exhibit 10.97
AVATAR HOLDINGS INC.
AMENDED AND RESTATED FORM OF DEFERRED COMPENSATION AGREEMENT
FOR NON-EMPLOYEE DIRECTOR’S FEES
     This Amended and Restated Deferred Compensation Agreement (this
“Agreement”), dated as of [                    ], 200[     ], is made by and
between Avatar Holdings Inc., a Delaware corporation (the “Company”), and
[DIRECTOR], a non-employee director of the Company (the “Participant”), pursuant
to, and subject to the terms and conditions of, the Amended and Restated 1997
Incentive and Capital Accumulation Plan (2005 Restatement), as the same may be
amended, restated, modified or supplemented from time to time (the “Plan”).
     1. DEFINITIONS. For purposes of this Agreement, the following terms shall
have the following meanings:
     (a) “Beneficiary” shall mean the beneficiary or beneficiaries designated in
writing by the Participant pursuant to Section 4 hereof to receive the
Participant’s deferred compensation benefits in the event of the Participant’s
death.
     (b) “Board of Directors” shall mean the board of directors of the Company.
     (c) “Change in Control” shall mean the occurrence of any change in
ownership of the Company, change in effective control of the Company, or change
in the ownership of a substantial portion of the assets of the Company, as
defined in Code Section 409A(a)(2)(A)(v), the regulations thereunder, and any
other published interpretive authority, as issued or amended from time to time.
     (d) “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended
from time to time.
     (e) “Committee” shall mean the Nominating and Corporate Governance
Committee of the Board of Directors or such other committee of the Board of
Directors designated by the Board of Directors to administer the terms and
conditions of this Agreement.
     (f) “Common Stock” shall mean the common stock, par value $1.00 per share,
of the Company.
     (g) “Deferral” shall mean a contribution of cash under this Agreement made
by the Company on behalf of the Participant to the Participant’s Deferred
Compensation Account and shall include any notional dividends credited pursuant
to Section 2(b) below.
     (h) “Deferral Date” shall mean the date on which the Participant would be
paid in cash a Director’s fee, committee fee, committee chairperson fee or would
be credited with a notional dividend pursuant to Section 2(b) below.

 



--------------------------------------------------------------------------------



 



     (i) “Deferred Compensation Account” shall mean the separate account
established by the Company under this Agreement for the Participant.
     (j) “Director” shall mean a member of the Board of Directors who is not an
employee of the Company.
     (k) “Fair Market Value” shall mean, as of any date, the value of the Common
Stock determined as follows:
          (i) If the Common Stock is listed on one or more established stock
exchanges or national market systems, including without limitation The Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, the
Fair Market Value of the Common Stock shall be the closing sale price of the
Common Stock on such date (or the last preceding trading date if Common Stock
was not traded on such date) as quoted on the principal exchange or quotation
system on which the Common Stock is listed (as determined by the Committee); or
          (ii) In the absence of an established market for the Common Stock of
the type described in clause (i) above, the Fair Market Value thereof shall be
determined by the Committee in good faith and in accordance with Code
Section 409A, the regulations thereunder, and any other published interpretive
authority, as issued or amended from time to time.
     (l) “Separation from Service” shall mean the termination of the
Participant’s services as a Director for any reason, as defined under
Section 1.409A-1(h) of the Final Treasury Regulations.
     (m) “Stock Units” shall mean notional shares of Common Stock to be used to
determine the deferred compensation benefits distributable to the Participant
under this Agreement.
     2. CONTRIBUTIONS AND DETERMINATION OF BENEFITS
     (a) Contributions.
          (i) The Participant may elect to defer up to fifty percent (50%) of
the annual Director’s fee and any committee fee or committee chairperson fee due
in cash to the Participant for service as a Director, committee member or
chairperson. Elections shall be made in the form attached as Exhibit A hereto
(the “Deferral Election Form”). Elections must be made by the Participant prior
to the calendar year in which the Participant earns such compensation, except
that the Participant may make an election within thirty (30) days of the date on
which the Participant is first eligible to participate in the Plan (and then
only with respect to amounts earned after the date such election is made). All
contributions made to fund benefits under this Agreement shall be paid by the
Company and no direct contributions by the Participant to the Deferred
Compensation Account are required or permitted.
          (ii) The Company shall allocate a number of Stock Units to the
Deferred Compensation Account of the Participant determined by dividing the
amount of the Deferral by the Fair Market Value of one share of Common Stock on
the Deferral Date and rounding to the nearest 1/100 of a unit. For purposes of
this Section 2(a)(ii), any fractional unit greater than or equal to 0.0050 shall
be rounded up to the nearest 1/100 of a unit and any fractional unit less than
0.0050 shall be rounded down to the nearest 1/100 of a unit.

2



--------------------------------------------------------------------------------



 



     (b) Notional Dividends. Stock Units in the Participant’s Deferred
Compensation Account shall be credited with notional dividends at the same time
and in equivalent amounts as dividends that are payable from time to time on
shares of Common Stock. Any such notional dividends shall be valued as of the
date on which they are credited to the Participant’s Deferred Compensation
Account and the Company shall allocate additional Stock Units to the Deferred
Compensation Account based on such notional dividends in the manner described in
Section 2(a)(ii) above. If such notional dividends are credited in a form other
than Common Stock or cash, the Committee will determine their value in good
faith.
     3. VESTING AND DISTRIBUTION OF BENEFITS
     (a) Vesting of Deferred Compensation Accounts. The Participant’s Deferred
Compensation Account shall be fully vested at all times.
     (b) Distribution of Deferred Compensation Accounts. Subject to
Sections 3(c), 3(d), 3(e) and 3(f) hereof, the Company shall distribute the
Participant’s Deferred Compensation Account in accordance with the dates and
percentages designated by the Participant in the Deferral Election Form.
Distributions shall be made in shares of Common Stock determined by multiplying
the percentage of the balance of the Deferred Compensation Account to be
distributed on such date (as designated in the Deferral Election Form) by the
aggregate number of Stock Units allocated to the Deferred Compensation Account
pursuant to this Agreement as of such date. For purposes of this Section 3(b),
any fractional share of Common Stock greater than or equal to 0.50 shall be
rounded up to the nearest whole share of Common Stock and any fractional share
of Common Stock less than 0.50 shall be rounded down to the nearest whole share
of Common Stock.
     (c) Change of Distribution Schedule. The Participant may elect, at any
time, to change distribution date(s) by amending the Deferral Election Form,
provided that (i) such election shall not be made less than twelve (12) months
prior to the date each distribution installment (or lump sum) would have been
paid, (ii) such election shall not take effect for twelve (12) months from the
date of the new election under the amended Deferral Election Form, and
(iii) each distribution installment (or lump sum) shall occur no earlier than
five (5) years after such installment (or lump sum) would have been paid under
the prior distribution schedule, and in accordance with Code
Section 409A(a)(4)(C), the regulations thereunder, and any other published
interpretive authority, as issued or amended from time to time.
     (d) Death Benefit. Upon the death of the Participant prior to complete
distribution to the Participant of the entire balance of Participant’s Deferred
Compensation Account, the entire remaining balance of the Deferred Compensation
Account on the date of death shall be payable in a lump sum to the Participant’s
Beneficiary within thirty (30) days following the date of Participant’s death.
     (e) Separation from Service. Upon the Participant’s Separation from Service
prior to complete distribution to the Participant of the entire balance of
Participant’s Deferred Compensation Account, the entire remaining balance of the
Deferred Compensation Account on the date of the Separation from Service shall
be payable to the Participant within thirty (30) days following the date of the
Participant’s Separation from Service.

3



--------------------------------------------------------------------------------



 



     (f) Pro Rata Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if Participant’s Separation from Service occurs
prior to the Participant’s performance of services as a Director for which Stock
Units have been allocated to the Participant’s Deferred Compensation Account,
the Committee, in its sole discretion, may make a pro rata adjustment in the
number of shares of Common Stock distributable to the Participant upon the
Participant’s Separation from Service to account for such services not
performed.
     4. DESIGNATION OF BENEFICIARY. The Participant may designate a Beneficiary
to receive any amount due hereunder via written notice thereof, in the form
attached as Exhibit B hereof, to the Committee at any time prior to the
Participant’s death and may revoke or change the Beneficiary designated therein
without the Beneficiary’s consent by written notice delivered to the Committee
at any time and from time to time prior to the Participant’s death. If the
Participant fails to designate a Beneficiary, or if no such designated
Beneficiary shall survive the Participant, then such amount shall be paid to the
Participant’s estate.
     5. EQUITABLE ADJUSTMENT. If there shall be any change in the Common Stock
of the Company, through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split up, spinoff, combination
of shares, exchange of shares, dividend in kind or other like change in capital
structure or distribution (other than normal cash dividends) to stockholders of
the Company, in order to prevent dilution or enlargement of the Participant’s
rights under this Agreement and the Plan, the Committee may, in an equitable
manner, adjust the number and kind of shares that may be issued under this
Agreement and make any other appropriate adjustments in the terms of the Stock
Units and this Agreement to reflect such changes or distributions.
     6. TAXES. Any distribution of Common Stock pursuant to this Agreement shall
be net of any amounts required to be withheld pursuant to applicable federal,
state and local tax withholding requirements. In connection with any such
distribution, the Company may require the Participant to remit to it an amount
sufficient to satisfy such tax withholding requirements prior to the delivery of
any certificates for such Common Stock. In lieu thereof, the Company shall have
the right to withhold the amount of such taxes from any other sums due or to
become due from the Company to the Participant as the Committee shall prescribe.
The Committee may, in its discretion and subject to such rules as it may adopt
(including any as may be required to satisfy applicable tax and/or non-tax
regulatory requirements), permit the Participant to pay all or a portion of the
federal, state and local withholding taxes arising in connection with any
distribution of shares of Common Stock hereunder by electing to have the Company
withhold shares of Common Stock having a Fair Market Value equal to the amount
of tax to be withheld, such tax calculated at rates prescribed by statute or
regulation.
     7. REGULATORY COMPLIANCE AND LISTING. The issuance or delivery of any stock
certificates representing shares of Common Stock issuable pursuant to this
Agreement may be postponed by the Committee for such period as may be required
to comply with any applicable requirements under the federal or state securities
laws, any applicable listing requirements of any national securities exchange or
The Nasdaq Stock Market, Inc., and any applicable requirements under any other
law, rule or regulation applicable to the issuance or delivery of such shares,
and the Company shall not be obligated to deliver any such shares of Common
Stock to the Participant if either delivery thereof would constitute a violation
of any provision of any law or of any regulation of any governmental authority,
any national securities exchange or The Nasdaq Stock Market, Inc., or the
Participant shall not yet have complied fully with the provisions of Section 6
hereof.

4



--------------------------------------------------------------------------------



 



     8. INVESTMENT REPRESENTATIONS AND RELATED MATTERS. The Participant hereby
represents that the Common Stock issuable pursuant to this Agreement is being
acquired for investment purposes and not for sale or with a view to distribution
thereof. The Participant acknowledges and agrees that any sale or distribution
of shares of Common Stock issued pursuant to this Agreement may be made only
pursuant to either (a) a registration statement on an appropriate form under the
Securities Act of 1933, as amended (the “Securities Act”), which registration
statement has become effective and is current with regard to the shares being
sold, or (b) a specific exemption from the registration requirements of the
Securities Act that is confirmed in a favorable written opinion of counsel, in
form and substance satisfactory to counsel for the Company, prior to any such
sale or distribution. The Participant hereby consents to such action as the
Committee or the Company deems necessary or appropriate from time to time to
prevent a violation of, or to perfect an exemption from, the registration
requirements of the Securities Act or to implement the provisions of this
Agreement, including but not limited to placing restrictive legends on
certificates evidencing shares of Common Stock issued pursuant to this Agreement
and delivering stop transfer instructions to the Company’s stock transfer agent.
     9. CONSTRUCTION. This Agreement will be construed by and administered under
the supervision of the Committee, and all determinations of the Committee will
be final and binding on the Participant.
     10. SECTION 409A. If any payment or entitlement provided to the Participant
hereunder in connection with the Participant’s termination of service, is
determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (“Section 409A”)
and the Participant is a specified employee as defined in Section
409A(a)(2)(B)(i), no part of such payments shall be paid before the day that is
six (6) months plus one (1) day after the date of termination or earlier death
(the “New Payment Date”). The aggregate of any payments that otherwise would
have been paid to the Participant during the period between the date of
termination and the New Payment Date shall be paid to the Participant in a lump
sum on such New Payment Date. Thereafter, any payments that remain outstanding
as of the day immediately following the New Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this Agreement. A termination of service shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
service unless such termination is also a “separation from service” within the
meaning of Section 409A, and for purposes of any such provision of this
Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of service” or like terms shall mean separation from service. The
parties acknowledge and agree that the interpretation of Section 409A and its
application to the terms of this Agreement is uncertain and may be subject to
change as additional guidance and interpretations become available. Anything to
the contrary herein notwithstanding, all benefits or payments provided by the
Company to the Participant that would be deemed to constitute “nonqualified
deferred compensation” within the meaning of Section 409A are intended to comply
with Section 409A. If, however, any such benefit or payment is deemed to not
comply with Section 409A, the Company and the Participant agree to renegotiate
in good faith any such benefit or payment (including, without limitation, as to
the timing of any severance payments payable hereof) so that either
(i) Section 409A will not apply or (ii) compliance with Section 409A will be
achieved; provided, however, that any resulting renegotiated terms shall provide
to the Participant the after-tax economic equivalent of what otherwise has been
provided to the Participant pursuant to the terms of this Agreement, and
provided further, that any deferral of payments or other benefits shall be only
for such time period as may be required to comply with Section 409A.

5



--------------------------------------------------------------------------------



 



     11. GENERAL AND MISCELLANEOUS
     (a) Rights Against Company. Nothing in this Agreement shall be construed as
creating a trust or fiduciary relationship of any kind between the Company and
the Participant. Except as expressly provided by this Agreement, the
establishment of this Agreement shall not be construed as giving to the
Participant, any employee or any person any legal, equitable or other rights
against the Company, or against its officers, directors, agents or members, or
as giving to the Participant or any Beneficiary any equity or other interest in
the assets or business of the Company or giving the Participant the right to be
retained in the employ of the Company. In no event shall the terms of service of
the Participant, expressed or implied, be modified or in any way affected by the
execution of this Agreement or by any election under this Agreement made by the
Participant. The rights of the Participant or any Beneficiary hereunder shall be
solely those of an unsecured general creditor of the Company and neither the
Participant nor any Beneficiary shall have any rights as a stockholder, and
shall not be entitled to vote, with respect to the Stock Units credited to the
Deferred Compensation Account.
     (b) Assignment or Transfer. No right, title or interest of any kind in this
Agreement shall be transferable or assignable by the Participant or any
Beneficiary or be subject to alienation, anticipation, encumbrance, garnishment,
attachment, execution or levy of any kind, whether voluntary or involuntary, nor
subject to the debts, contracts, liabilities, engagements, or torts of the
Participant or any Beneficiary. Any attempt to alienate, encumber, hypothecate,
sell, transfer, assign, pledge, garnish, attach or otherwise subject to legal or
equitable process or to dispose of any interest in this Agreement shall be void
ab initio.
     (c) Severability. If any provision of this Agreement shall be declared
illegal or invalid for any reason, said illegal or invalid provision shall not
affect the remaining provisions of this Agreement but shall be fully severable,
and this Agreement shall be construed and enforced as if said illegal or invalid
provision was not part of this Agreement.
     (d) Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Delaware, without regard to the conflicts
of laws provisions thereof.
     (e) Failure To Enforce Not A Waiver. The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

6



--------------------------------------------------------------------------------



 



     (f) Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part of this Agreement, and this Agreement shall be subject to the terms
of the Plan.
     IN WITNESS WHEREOF, the Company and the Participant have executed this
Agreement as of the date first set forth above.

            AVATAR HOLDINGS INC.
            By:      Title:                       [DIRECTOR]           

7



--------------------------------------------------------------------------------



 



EXHIBIT A
AVATAR HOLDINGS INC.
AMENDED AND RESTATED DEFERRED COMPENSATION AGREEMENT
FOR DIRECTOR’S FEES
DEFERRAL ELECTION FORM
Name:                                            
I,                                            , hereby elect to defer the
following amounts in accordance with the terms of the Amended and Restated
Deferred Compensation Agreement (the “Agreement”), dated as of [DATE], by and
between me and Avatar Holdings Inc., a Delaware corporation (the “Company”).
Capitalized terms used but not otherwise defined herein shall have the same
meanings as set forth in the Agreement.
This election is irrevocable shall remain in effect indefinitely for all years
of service until terminated or modified by a subsequent deferral election form
which shall be effective for amounts earned in the year following the year such
subsequent deferral election form is filed with the Company.

o        % of my Director’s annual retainer fees relating to my service as a
Director of Avatar Holdings Inc.

o        % of my committee fees relating to my service as a Director of Avatar
Holdings Inc.

o        % of my chairperson fees relating to my service as a Director of Avatar
Holdings Inc.

My Deferred Compensation Account shall be distributed to me upon the earlier of
(i) the following date(s) and in the following increment(s) and (ii) the date of
my Separation from Service or death.

o  
 
Percentage                                 Month                       Day
                      Year

o  
 
Percentage                                 Month                       Day
                      Year

o  
 
Percentage                                 Month                       Day
                      Year

o  
 
Percentage                                 Month                       Day
                      Year

NOTE: You can file a new election form at any time for new deferrals, which will
take effect upon the following calendar year. I understand that if I want to
change my election with regard to amounts already deferred, such “re-deferral”
cannot be made less than twelve (12) months prior to the date each distribution
installment (or lump sum) would have been paid, (ii) such election cannot take
effect for twelve (12) months from the date of the new election under the
amended Deferral Election Form, and (iii) each distribution installment (or lump
sum) must occur no earlier than five (5) years after such installment (or lump
sum) would have been paid under the prior distribution schedule.

     
Submitted by:
  Accepted by:
 
   
PARTICIPANT
  AVATAR HOLDINGS INC.
 
   
 
  By:
 
   
                                             [Name]
  Name:
 
  Title:
Date:
  Date:

 



--------------------------------------------------------------------------------



 



EXHIBIT B
AVATAR HOLDINGS INC.
BENEFICIARY DESIGNATION PURSUANT TO
AMENDED AND RESTATED DEFERRED COMPENSATION AGREEMENT
     In the event that I,                                  , should die prior to
the receipt of all amounts credited to my Deferred Compensation Account under
the Amended and Restated Deferred Compensation Agreement (the “Agreement”),
dated as of [DATE], by and between me and Avatar Holdings Inc., a Delaware
corporation, and in lieu of disposing of my interest in my Deferred Compensation
Account by my will or the laws of intestate succession, I hereby designate the
following person(s) as primary Beneficiary(ies) and contingent Beneficiary(ies)
of my interest in my Deferred Compensation Account (please attach additional
sheets if necessary):
PRIMARY BENEFICIARY(IES) (Select only one of the three alternatives)

     
o (a) INDIVIDUALS AND/OR CHARITIES
  % SHARE
 
   
Name
   
 
   
Address
   
 
   
 
   
Name
   
 
   
Address
   
 
   
 
   
Name
   
 
   
Address
   
 
   

o (b) RESIDUARY TESTAMENTARY TRUST
In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.
o (c) LIVING TRUST
The                                                        Trust, dated         
                                                                
           (print name of trust)                                            
           (fill in date trust was established)
CONTINGENT BENEFICIARY(IES) (Select only one of the three alternatives)

     
o (a) INDIVIDUALS AND/OR CHARITIES
  % SHARE
 
   
Name
   
 
   
Address
   
 
   
 
   
Name
   
 
   
Address
   
 
   
 
   
Name
   
 
   
Address
   
 
   

 



--------------------------------------------------------------------------------



 



o (b) RESIDUARY TESTAMENTARY TRUST
In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.
o (c) LIVING TRUST
The                                                        Trust, dated     
                                                                     
           (print name of trust)                                            
           (fill in date trust was established)
Capitalized terms used but not otherwise defined herein shall have the same
meanings as set forth in the Agreement. Any distribution to a primary or
contingent Beneficiary(ies) of amounts in Participant’s Deferred Compensation
Account shall be subject to, and in accordance with, the terms and conditions of
the Agreement. Should all the individual primary Beneficiary(ies) fail to
survive me or if the trust named as the primary Beneficiary does not exist at my
death (or no will of mine containing a residuary trust is admitted to probate
within six months of my death), the contingent Beneficiary(ies) shall be
entitled to my interest in the Deferred Compensation Account in the shares
indicated above. Should any individual beneficiary fail to survive me or a
charity named as a beneficiary no longer exists at my death, such beneficiary’s
share shall be divided among the remaining named primary or contingent
Beneficiaries, as appropriate, in proportion to the percentage shares I have
allocated to them. In the event that no individual primary Beneficiary(ies) or
contingent Beneficiary(ies) survives me, no trust (excluding a residuary
testamentary trust) or charity named as a primary Beneficiary or contingent
Beneficiary exists at my death, and no will of mine containing a residuary trust
is admitted to probate within six (6) months of my death, then my interest in
the Deferred Compensation Account shall be disposed of by my will or the laws of
intestate succession, as applicable.
     This Beneficiary Designation is effective until I file another such
Beneficiary Designation with the Company. Any previous Beneficiary Designations
are hereby revoked.



          Submitted by:
   


    Name:       Date:     

          Accepted by:


AVATAR HOLDINGS INC.
    By:   /s/       Title:       Date:     

 